DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are of poor quality. In Figure 2 in particular it is very difficult to identify the various parts of the electrical machine.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US2018/0026492A1) in view of Asao (US6455972B1).
Takizawa reads on the claims as follows:
Claim 1. A rotary electrical machine (7) of a motor vehicle, comprising: 
a rotor (24) which extends along an axis of rotation (P) comprising at least one permanent magnet (35); and 
a stator (22) which surrounds the rotor and comprises a body (34) provided with a plurality of notches (73) and an electrical winding, with the winding comprising phase windings (48, 49) disposed in the notches, each phase winding being formed by at least one conductor (see para. [0064]), 
wherein, in the rotary electrical machine: 
the rotor comprises 3 or 4 or 5 pairs of poles (see four pairs in Fig. 4), the stator comprises two three-phase systems (48, 49) each formed by three phase windings (48:U1, V1, W1; 49:U2V2, W2) with delta coupling (see “Δ-connected” in para. [0052]), and the number of conductors per notch is greater than 2 (four; see Fig. 4), and each conductor has an active portion inserted in a corresponding notch, the active portion with a substantially rectangular cross-section having a radial length (see Fig. 4)
Claim 2. The rotary electrical machine according to claim 1, wherein the two three-phase systems are independent from one another (each is connected to a separate inverter; see 51, 52, in Fig. 3), the machine further comprising an inverter (38) comprising two independent modules (51, 52) which are each connected to a three-phase system (51 to 48 and 52 to 49; see Fig. 3).
Claim 3. 
Claim 4. 
Claim 5. 
Claim 6. 
Claim 7. 
Claim 8. The rotary electrical machine according to claim 1, wherein the number of conductors per notch is even (four in Fig. 4).
Claim 9. The rotary electrical machine according to claim 8, wherein the number of conductors per notch is equal to 4. See Fig. 4.
Claim 10. The rotary electrical machine according to claim 1, wherein the conductors are aligned radially relative to one another in the interior of a corresponding notch. See Fig. 4. 
Claim 11. The rotary electrical machine according to claim 1, wherein each phase winding is formed from a plurality of conductors which are in the form of pins (i.e. the in-slot portions) connected electrically to one another (by the portions external to the slots).
Claim 12. The rotary electrical machine according to claim 1, wherein each phase winding is formed from a continuous conductor. Clearly, at least one continuous conductor is necessary to form some part, if not the entirety, of each phase winding.
Claim 13. The rotary electrical machine according to claim 1, wherein the rotary electrical machine it is in the form of a rotor (presumably this limitation refers to a motor).

Takizawa discloses the claimed invention, except for the limitations crossed out, above.
Regarding the conductor dimensions claimed in claims 1 and 4, Asao discloses an alternator having two three-phase windings (see Fig. 6). The stator winding conductors are 1.4 mm thick (i.e. the orthoradial length) and 2.4 mm wide (i.e. radial length). See Fig. 14B and col. 15, lns. 59-62. 
The electrical machine of Asao is similar in size to that of Takizawa, it has the same number of conductors per slot (see Fig. 14B) and the winding comprises two three-phase systems independent from one another. It is therefore deemed one of ordinary skill in the art before the effective filing date of the claimed inventions would have found it obvious to utilize conductors of the size disclosed by Asao as to form the windings of Takizawa, in view of the similarities between the two electrical machines (i.e. there would have been a reasonable expectation of success utilizing such conductors).
Regarding claims 3 and 7, Takizawa does not disclose the claimed voltage or power. However, it is deemed designing an inverter to accept a particular input voltage, and designing an electrical machine to produce a particular power level would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Regarding claims 5 and 6, Takizawa does not mention the outer diameter of the stator, though plate 46 can have dimensions of 44 mm x 44 mm (see para. [0076]). Therefore, presumably the stator dimensions would be similar at least to the claimed 80 mm. 
The stator of Asao is 136 mm in diameter (see col. 15, lns. 40-45).
It is deemed it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Takizawa, to obtain a motor suitable in some 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729